Citation Nr: 1710305	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to April 1982.

This appeal to the  Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision in which the RO in e St. Petersburg, Florida,  inter alia, granted an increased disability rating of 20 percent for the service-connected lumbar strain, effective June 24, 2009.

In April 2011, the Veteran requested a Board hearing to be held at the RO.  In September 2011, the Veteran expressed his desire to withdraw the request for a Board hearing.  In a September 2012 statement, the Veteran's former representative wrote that the Veteran was awaiting a Board hearing.  The Veteran's former representative did not state that the Veteran conveyed that he wished to rescind his September 2011 withdrawal of request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2014) (a request for a hearing may not be withdrawn by an appellant's representative without the consent of the appellant).  Moreover, in  May 2014 appellant's brief, the Veteran's former representative made no mention of a Board hearing.  Under these circumstances, the Board determined that the Veteran's prior request for a Board hearing was withdrawn.

In July 2014, the Board denied the claim for a rating in excess of 20 percent for his service-connected lumbar strain.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a  Joint Motion for Remand (JMR) filed by representatives for the Veteran and the VA Secretary, vacating the Board's July 2014 decision, and remanding the claim to the Board for further action consistent with the JMR.

In August 2015, the Board, in turn, remanded the claim on appeal to the agency of original jurisdiction (AOJ) for additional development. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 



FINDING OF FACT

In a February 2017 statement, prior to the promulgation of a decision in this appeal, the Board received written notification from the Veteran, though his attorney,  that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In February 2017, the Veteran's attorney submitted written correspondence forwarding a request from the Veteran that several pending claims, to include the claim for increase for lumbar spine disability,  be withdrawn.  As the Veteran's claim for an increased disability rating in excess of 20 percent for service-connected lumbar strain is the only claim pending before the Board, the request serves as a withdrawal of this appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


